DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/05/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL citations on positions 2 and 4 are truncated/incomplete at the end as indicated by the plus sign (+) in the corner of the text box.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Allowable Subject Matter
Claims 1, 3, 7-10, 12, 16-19, 24-25, 27, 29-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A scheduling entity of a wireless communication system, comprising: a communication interface configured for wireless communication; and a processor operatively coupled to the communication interface and configured to: establish communication with a user equipment (UE) using a first sub-carrier spacing (SCS) and a first orthogonal frequency-division multiplexing (OFDM) numerology wherein (a) an excess cyclic prefix (CP) is distributed among a set of symbols that occupy a time interval within or equal to a corresponding time interval of a symbol of a second OFDM numerology with a second SCS that is lower than the first SCS or (b) the excess CP is distributed as prefix and postfix portions to one of the symbols of the set of symbols; wherein the excess CP of (a) or (B) is distributed while maintaining symbol alignment between the first and second OFDM numerologies at sampling rates corresponding to at least one Fast Fourier Transform (FFT) size and at least one decimated version of the FFT; and communicate with the UE via the communication interface using the first OFDM numerology at the first SCS. Closest prior art, Yi, discloses A scheduling entity of a wireless communication system, comprising: a communication interface configured for wireless communication; and a processor operatively coupled to the communication interface and configured to: establish communication with a user equipment (UE) using a first sub-carrier spacing (SCS) and a first orthogonal frequency-division multiplexing (OFDM) numerology wherein (a) an excess cyclic prefix (CP) is distributed among a set of symbols that occupy a time interval within or equal to a corresponding time interval of a symbol of a second OFDM numerology with a second SCS that is lower than the first SCS or (b) the excess CP is distributed as prefix and postfix portions to one of the symbols of the set of symbols; and communicate with the UE via the communication interface using the first OFDM numerology at the first SCS. However, prior art of record fails to disclose either alone or in combination the details of wherein the excess CP of (a) or (B) is distributed while maintaining symbol alignment between the first and second OFDM numerologies at sampling rates corresponding to at least one Fast Fourier Transform (FFT) size and at least one decimated version of the FFT, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 3, 7-9, and 31-35:
Claims 3, 7-9, and 31-35 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest wherein the excess CP of (a) or (B) is distributed while maintaining symbol alignment between the first and second OFDM numerologies at sampling rates corresponding to at least one Fast Fourier Transform (FFT) size and at least one decimated version of the FFT as recited in claims 10, 19, and 25 for the same reason stated in claim 1 above.
Regarding claims 12 and 16-18:
Claims 12 and 16-18 are allowed as being dependent on claim 10.
Regarding claims 24 and 38-44:
Claims 24 and 38-44 are allowed as being dependent on claim 19.
Regarding claims 27 and 29-30:
Claims 27 and 29-30 are allowed as being dependent on claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/           Primary Examiner, Art Unit 2633